Citation Nr: 1615514	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  12-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date earlier than July 22, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

A hearing was held before a hearing officer at the RO in December 2010. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal.  


FINDINGS OF FACT

1.  In a March 1983 rating decision, the RO confirmed the denial of service connection for PTSD initially made in a February 1983 rating decision.  The Veteran was notified of both decisions and did not appeal or submit new and material evidence within the one-year period after the March 1983 rating decision.

2.  Following the March 1983 rating decision, the Veteran first filed a request to reopen a claim for service connection for PTSD on July 22, 2009; no earlier record constitutes a formal or informal claim for this benefit..


CONCLUSION OF LAW

The criteria for an effective date earlier than July 22, 2009, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the Veteran is challenging the effective date assigned for the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified and all available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The record also includes written statements provided by the Veteran, his spouse, and his representative.  In addition, the Veteran was afforded a VA examination in February 2010 in connection with his service connection claim that shows that he has a diagnosis of PTSD since filing his request to reopen in July 2009.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of the claim or the date entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 C.F.R. §§ 3.400(q)(2), 3.400(r).  The effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) (holding that 38 U.S.C.A. § 5110(a) "is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed").  The Court explained that the statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits based on a reopened claim.  Id. (holding that the term "new claim," as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that July 22, 2009, the date of the Veteran's request to reopen the claim for service connection for PTSD, is the proper date for the grant of service connection for PTSD.

The Veteran has contended that he should be compensated from the date of VA's last denial of his claim in 1983, or, at a minimum, from December 15, 2007, when his work and livelihood "ended because of [his] PTSD."  See July 2012 written statement with substantive appeal.

In a February 1983 rating decision, the RO initially considered and denied a claim for service connection for PTSD.  In so doing, the RO considered the service treatment records (which reflected the nature of his military assignment and duties), post-service treatment records, and VA examinations, but found that there was no objective evidence of a life-threatening stressor to the Veteran himself or the onset of symptomatology during service.  In a March 1983 rating decision based on consideration of additional medical evidence, the RO confirmed the denial of service connection for PTSD.  The Veteran was notified of both decisions and did not appeal or submit new and material evidence within the one-year period after the March 1983 rating decision.  See also July 2012 written statement (Veteran acknowledged that he let the appeal period expire for this decision) and March 2016 written appellate brief.

There are several circumstances that are potentially applicable in this case regarding the finality of these rating decisions.

Generally, a decision of the RO that is not timely appealed becomes final and binding in the absence of clear and unmistakable error (CUE).  A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 at 44 (1993); Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).  In this case, the Veteran and his representative have not specifically alleged CUE in the prior final decisions.

In addition, another exception applies when new and material evidence, other than service treatment records, is received in the appeal period following a disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The RO did receive additional evidence following the February 1983 rating decision, and as such, readjudicated the claim in the March 1983 rating decision.  However, 38 C.F.R. § 3.400(q)(1) is not applicable to this case for the purposes of assignment of the effective date because there was no additional evidence received within one year of the March 1983 rating decision in which the RO continued to deny the claim.

The Board also acknowledges the Veteran's suggestion in his substantive appeal that he allowed the original appeal period to expire (i.e., did not file a notice of disagreement (NOD)) because of his emotional state due to his PTSD.  He indicated that he felt it was useless to try again because he did not receive help from VA when he first requested it.  See July 2012 written statement.

The application of equitable tolling within the context of veterans law stems from Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), wherein the United States Supreme Court (Supreme Court) held that equitable tolling may be applied to toll a statute of limitations "where the claimant has actively pursued his judicial remedies by filing a defective pleading during the statutory period, or where the complainant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass."  The Supreme Court held that there is a rebuttable presumption that all federal statutes of limitations contain an implied equitable tolling provision.  Id. at 95-96.

As it applies to the governing statute in this case, 38 U.S.C.A. § 5110, Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) held that equitable tolling, which may be applied to a statute of limitations, does not apply to § 5110 because it does not contain a statute of limitations, but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances.

The following year, Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004) expanded equitable tolling to apply not only where the claimant has been "induced or tricked by his adversary's misconduct," but also where his or her "failure to file was the direct result of a mental illness that rendered him or her incapable of 'rational thought or deliberate decision making.'"  Id. at 1321 (citations omitted).  As Barrett dealt with the statute of limitation for filing appeals to the Court from decisions of the Board under 38 U.S.C.A. § 7266, it did not reverse Andrews on the point that the effective dates prescribed by § 5110 are not statutes of limitation.

Therefore, the controlling case law as set forth in Andrews is that equitable tolling does not apply to 38 U.S.C.A. § 5110, the provision upon which the effective date for the Veteran's acquired psychiatric disability is based.  A more recent decision of the Federal Circuit also addressed this issue, cited to Andrews as good law, and similarly concluded that equitable tolling is not an available remedy to an appellant under § 5110.  See Butler v. Shinseki, 603 F.3d 922 (Fed. Cir. 2010) (per curiam).  Accordingly, the Veteran's equitable tolling argument must fail on this basis because he is asking the Board to "waive the express statutory requirements for an earlier effective date," which it cannot do.  See Edwards v. Peake, 22 Vet. App. 29, 36-37 (2008) (quoting Andrews, 351 F.3d at 1138).  Thus, the doctrine of equitable tolling is not for application in this case.

Although the doctrine of equitable tolling is an evolving area of VA jurisprudence, current jurisprudence appears to indicate that the time period for filing an NOD is also not subject to equitable tolling.

In Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428 (2011), the Supreme Court affirmed that statutory jurisdictional requirements are not subject to equitable tolling exceptions created by courts.  Rather, only claims processing rules without jurisdictional consequences are subject to equitable tolling.  See also Bowles v. Russell, 551 U.S. 205 (2007).  For the reasons set forth below, the Board concludes that the requirement that a claimant file a timely NOD is a jurisdictional predicate to the Board's adjudication of a matter. 

In this regard, the Board has jurisdiction over appeals from all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans and their dependents or survivors.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.101, 20.200.

A claimant may initiate an appeal to the Board from an unfavorable decision by the Secretary by filing an NOD.  The NOD "shall" be filed within one year of the mailing of notification of the unfavorable decision.  If the claimant does not file an NOD within the one-year period, the decision "shall become final."  If a timely NOD is filed, however, the claimant completes the appellate process by submitting a substantive appeal after a statement of the case is furnished.  38 U.S.C.A. § 7105.

In Percy v. Shinseki, 23 Vet. App 37 (2009), the Court noted that, although Congress used "permissive language" in the statute for filing a substantive appeal, the language used by Congress in enacting the statute for filing an NOD was "mandatory," indicating a clear intention to foreclose the Board's exercise of jurisdiction over a matter where an NOD had not been filed, but not where a substantive appeal had not been filed.  Indeed, the Court noted that "[t]he permissive language of section 7105(d)(3) stands in stark contrast to the statutory language mandating that claimants file a timely NOD: 'notice of disagreement shall be filed within one year from the date of mailing of notice of the result of initial review or determination,' and '[i]f no notice of disagreement is filed . . . within the prescribed period, the action or determination shall become final.'"  Id. at 44 (citing Act of Sept. 19, 1962, Pub. L. No. 87-666, 76 Stat. 553) (enacting both NOD and substantive appeal requirements).  In light of the Court's discussion in Percy, the Board finds that the filing of an NOD is jurisdictional, and thus not subject to the equitable tolling doctrine.  Accordingly, for the reasons discussed above, the Board finds no basis upon which to assign an effective date earlier than July 22, 2009, based on the Veteran's implied equitable tolling arguments.

Moreover, even assuming, arguendo, that equitable tolling was available to the Veteran, an earlier effective date would remain unwarranted.  According to Barrett, mental illness could justify equitable tolling and the generalized standards should govern claims of mental incompetence.  To obtain the benefit of equitable tolling, a veteran must show that the failure to file was the direct result of a mental illness that rendered him or her incapable of "rational thought or deliberate decision making," or "incapable of handling [his] own affairs or unable to function [in] society."  See Barrett, 363 F.3d at 1321 (citations omitted).  The Veteran has not alleged that this is the case, and the record does not otherwise support such a finding.  He stated in the July 2012 written statement that he made a deliberate decision not to appeal the March 1983 denial because he felt it would be useless to try again, having received no help the first time.  His private psychiatric treatment records and the VA examination reports from the time of the original PTSD claim also show that he was working at that time and seeking treatment, and there was no evidence that he was incapable of handling his own affairs or functioning in society.  See also July 2012 written statement (Veteran reported that he was able to work until December 2007, which is many years after the appeal period expired).

In summary, the Board finds that the Veteran's psychiatric disability in March 1983 did not render him incapable of rational thought or deliberate decision-making, incapable of handling his own affairs, or unable to function in society.  The findings do not rise to the high level of psychiatric impairment as required by Barrett.  As such, equitable tolling, if it was available to the Veteran, would not be warranted.

Based on the foregoing, the February 1983 and March 1983 decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Following the March 1983 rating decision, the Veteran first filed a request to reopen a claim for service connection for PTSD on July 22, 2009.  In the May 2010 rating decision, the RO reopened the claim and granted service connection for PTSD effective from the date of receipt of the July 2009 claim.
On review, the record does not contain any earlier communication following the March 1983 rating decision indicating an intent to file a service connection claim for PTSD.  In fact, there is no correspondence in the claims file from either the Veteran or his representative between the March 1983 rating decision and the July 2009 claim, aside from a notation indicating that the Veteran filed a Freedom of Information Act request around the time that he filed the July 2009 claim.  VA is obligated to consider all possible bases for compensation; however, this does not mean that it is required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"); see also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Regarding the date of entitlement, the Board acknowledges the Veteran's contention that he is entitled to an earlier effective date because he experienced PTSD-related symptomatology prior to July 2009.  He submitted a December 2009 written statement from his wife, as well as additional private treatment records dating from the 1970s to the mid-1990s in support of his request to reopen.  Nevertheless, even assuming that the evidence shows that the Veteran met the requirements for service connection prior to July 2009, the effective date for an award based on a claim reopened after final adjudication cannot be earlier than the date of VA's receipt of the claim.  In other words, these treatment records are dated before the date of the claim, and thus, the date of the claim is the later of the two.

The Board notes that the November 2009 written statement from the Veteran's Vet Center treatment provider does show that he attended his first counseling session on July 6, 2009, shortly before he filed his current claim.  The Veteran then established VA Medical Center care in August 2009.  Although the date of a VA or service department hospitalization or examination may be accepted as an informal claim in some instances under 38 C.F.R. § 3.157(b), that regulation is not applicable to the Vet Center records in this case.  The type of reopening contemplated under 38 C.F.R. § 3.157(b) is for compensation where a claim for service connection has been allowed but "compensation disallowed for the reason that the service-connected disability is not compensable in degree."  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (holding that medical records do not satisfy the regulatory requirements of an informal claim if the condition disclosed in the medical records had not previously been determined to be service-connected); Crawford v. Brown, 5 Vet. App. 33 (1993).  Here, a claim for service connection for PTSD was denied in March 1983, and the RO reopened and granted the claim in a May 2010 rating decision; no formal claim for service connection for PTSD had been allowed before the May 2010 rating decision was promulgated.  Accordingly, the provisions of 38 C.F.R. § 3.157(b) do not apply in this case.

Based on the foregoing, the Board concludes that, following the March 1983 rating decision, a formal or informal claim for service connection for PTSD was not received prior to the claim submitted on July 22, 2009, the effective date currently assigned.  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to an effective date earlier than July 22, 2009, for the grant of service connection for PTSD is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


